COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:         Bobby B. Dash v. Parc Lake Estates Homeowners
                             Association Inc., and Carl Edward Bovermann, John Mgbere,
                             Tracy Herrmann

Appellate case number:       01-18-00338-CV

Trial court case number:     2017-16096

Trial court:                 152nd District Court of Harris County

        After a preliminary review of the pro se notice of appeal, this Court notifies
appellant that this appeal may be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a). On April 30, 2018, appellant, Bobby B. Dash, attempted to file a “Notice of
Appeal to Issue Writ of Mandamus,” requesting this Court to issue a writ of mandamus to
compel the respondent, the 152nd District Court, to rule on motions for summary
judgment, pending for over three months from the hearing and five months since the
filing of the motions. Appellant’s notice of appeal does not refer to an order signed by
the trial court, but it does include a letter, dated March 19, 2018, that he sent to that court
requesting a ruling on the pending motions for summary judgment.

       This Court generally has jurisdiction over appeals from signed, final judgments
and interlocutory orders authorized by statute as appealable. See TEX. CIV. PRAC. &
REM. CODE ANN. §§ 51.012, 51.014(a)(1)-(13) (West 2014). However, appellant is
attempting to appeal from the trial court’s refusal to rule on a motion within a reasonable
time period, which is not appealable, but may constitute an abuse of discretion for which
the remedy of a writ of mandamus may be available. See, e.g., In re Lee, 411 S.W.3d
445, 450 n.7 (Tex. 2013) (orig. proceeding) (recognizing that mandamus relief is
available to remedy trial court’s erroneous refusal to enter judgment on mediated
settlement agreement); see also In re Granite Shop, No. 02-08-00410-CV, 2009 WL
485696, at *3 (Tex. App.—Fort Worth Feb. 24, 2009, orig. proceeding) (per curiam)
(mem. op.) (granting mandamus relief to compel respondent to vacate order that earlier
judgment was final and to proceed to rule on relator’s partial summary judgment motion).
       Here, appellant stated in his notice of appeal that he requests that this Court issue a
writ of mandamus. While we may treat an appeal as a mandamus petition, this pro se
notice of appeal does not comply with the mandamus petition and record requirements of
Rule 52. See TEX. R. APP. P. 52.1, 52.3; see, e.g., CMH Homes v. Perez, 340 S.W.3d
444, 453–54 (Tex. 2011) (noting that appellate courts may treat interlocutory appeal as
mandamus petition “because the appellant specifically requested mandamus relief” in the
alternative).

        However, this Court takes judicial notice that appellant has just filed a pro se
mandamus petition and record on May 3, 2018, in this Court seeking the same relief as in
this appeal, and the petition has been assigned to appellate cause number 01-18-00350-
CV. See Douglas v. Am. Title Co., 196 S.W.3d 876, 877 n.1 (Tex. App.—Houston [1st
Dist.] 2006, no pet.) (citation omitted) (“We may take judicial notice of our own records
involving the same parties and subject matter.”). Accordingly, appellant is ORDERED
to file a response, with the Clerk of this Court, providing a detailed explanation, citing
relevant portions of the record, statutes, rules, or case law to show that this Court has
jurisdiction over the appeal, or this appeal may be dismissed for want of jurisdiction
without further notice. See TEX. R. APP. P. 42.3(a), (c). Any response must be filed
within 10 days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: May 15, 2018